Citation Nr: 9905258	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for ulcers. 

2.  Entitlement to service connection for anxiety. 

3.  Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Cheyenne, Wyoming Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has ever 
had peptic ulcer disease.

2.  There is no competent evidence that any current anxiety 
disorder is related to active service, including the anxiety 
reaction in service.

3.  There is no competent evidence that any current 
depressive disorder is related to active service, including 
the complaints of depression in service.


CONCLUSIONS OF LAW

1. The claim for service connection for ulcers is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The claim for service connection for anxiety is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for depression is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on the December 1960 
enlistment examination the abdomen, viscera and psychiatric 
evaluation were all normal.  The veteran indicated that she 
had not had any depression, excessive worry or nervous 
trouble of any sort.  On July 24, 1961, the veteran was 
hospitalized for acute low back pain.  The veteran reported 
that she had been hospitalized for a short period of time 
three years ago for a hysterical reaction.  She also had 
complaints of abdominal pain.  The initial impression was 
hysteria manifested by musculoskeletal complaints.  It was 
also noted that an organic difficulty should be ruled out 
before obtaining psychiatric help.  Later that day, the 
impression was that she had a hysterical personality.  On the 
discharge summary, it was noted that there was a strong 
hysterical component to the veteran's acute reaction.  The 
veteran was asymptomatic on discharge on July 30, 1961.

In August 1961, the veteran complained of episodes of extreme 
nervousness, shakes, and blackouts.  The diagnosis was 
transient hysterical conversion.  The veteran was treated for 
a moderate hysterical anxiety reaction in September 1961.  In 
January 1962, the veteran reported that she had frequent 
episodes of unconsciousness, crying, despondency and 
depression over the past year.  The provisional diagnosis was 
hysterical reaction; the veteran subsequently canceled a 
follow-up appointment.  In August 1962, the veteran reported 
that fourteen months earlier she had nausea and vomiting, but 
no hematemesis.   She indicated that a private doctor had 
taken x-rays that revealed ulcers.  She now had 
gastrointestinal complaints again.  The abdomen was soft and 
nontender, and there were normal bowel sounds.  The initial 
impression was rule out pyloric stenosis that is secondary to 
either peptic ulceration or high intestinal obstruction.  On 
the x-rays of the abdomen, it was noted that the veteran had 
a previous history of peptic ulcers.  The x-rays revealed a 
two-millimeter area of calcification over the left kidney.  
Acute bilateral pyelonephritis was diagnosed.   

The veteran underwent her service separation examination in 
January 1963.  The veteran reported that she had not had any 
frequent indigestion or stomach trouble.  It was noted that 
she had been hospitalized in August 1962 for pyelonephritis 
and that there were currently no complications or sequelae.  
The abdomen and viscera were normal.  The veteran also 
indicated that she had had nervous trouble.  It was noted 
that the veteran was "born nervous."  The psychiatric 
evaluation was normal.

In March 1994, the veteran underwent a private physical 
evaluation.  The assessment was sinusitis, hypothyroidism, 
depression, and Meniere's disease.  It was noted that the 
depression might be secondary to the sinusitis, 
hypothyroidism, or a major depressive or manic depressive 
disorder.

In August 1994, the veteran had complaints of abdominal pain 
and nausea, but a radiology report was normal.

In June 1996, the veteran was hospitalized for psychiatric 
treatment.  She reported that she had felt depressed since 
January 1996.  It was noted that her current condition was 
her first episode of psychiatric illness.  Major depression 
was diagnosed.

On an August 1996 VA foot examination, the veteran reported 
that she had had a history of peptic ulcer disease.

The veteran was hospitalized again from late September 1996 
to early October 1996.  The diagnoses were major depression 
and agoraphobia with panic attacks.  On the discharge summary 
under Axis II, it was noted that the veteran had borderline 
and histrionic traits.

In October 1996, the service department indicated that there 
were no additional records for the veteran.

VA outpatient treatment records reflect that on December 4, 
1996, the veteran reported a history of peptic ulcer disease.  
On December 5, 1996, the assessment was an anxiety disorder.  
From December 6, 1996, to December 9, 1996, the veteran was 
hospitalized for psychiatric treatment.  Major depression, 
agoraphobia with panic attacks, and a borderline personality 
disorder were diagnosed.   On December 13, 1996, the veteran 
reported during outpatient treatment that her mood had 
deteriorated since she was threatened at gunpoint in October 
1995.

The veteran had VA outpatient treatment in January 1997.  The 
assessment was anxiety, depression and agoraphobia.  In April 
1997, the assessment was anxiety and major depression.  

In her May 1998 VA Form 9, the veteran indicated that she had 
an ulcer in service and that her psychiatric disorder was 
aggravated during service.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim that is plausible.  In other words, a well-grounded 
claim is meritorious on its own or capable of substantiation.  
If the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist her in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for the claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service after December 31, 1946, and if a 
peptic ulcer is manifested to a compensable degree within one 
year following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, personality disorders are not diseases or 
injuries within the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127.

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, 
a layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis of the Claim for Service Connection for Ulcers

The veteran's service medical records, including the July 
1961 hospitalization records, do not reveal competent medical 
evidence of peptic ulcer disease in service.  Although the 
veteran reported that x-rays taken by a private doctor 
revealed ulcers, that notation in her service medical records 
is not competent medical evidence because it is a layperson's 
account of a physician's opinion.  Even though the initial 
impression from the examination in August 1962 suggested that 
the veteran might have had peptic ulcer disease, a diagnosis 
of peptic ulcer disease was not made.  The August 1962 x-ray 
report of the abdomen indicated that the veteran had a 
history of peptic ulcer disease; that notation is also not 
competent medical evidence because it is a bare transcription 
of a lay history.  The Board has reviewed the veteran's 
statement that she had an ulcer in service; however, her 
statement is not competent medical evidence for purposes of 
well grounding this claim.  Likewise, there is no competent 
evidence that a peptic ulcer was compensably manifested 
within one year of active service or that she even currently 
has a peptic ulcer.  The only post-service evidence regarding 
an ulcer are the August 1996 VA foot examination report and 
the December 4, 1996, VA treatment record, both of which 
report a history of peptic ulcer disease.  These records do 
not contain competent medical evidence of a current peptic 
ulcer disorder because those documents are merely a bare 
transcription of a lay history. 

In summary, there is no competent evidence of record showing 
that the veteran has ever had peptic ulcer disease.  
Accordingly, her claim is not well grounded.

Analysis of the Claim for Service Connection for Anxiety

Service medical records reveal that in September 1961 the 
veteran had a moderate hysterical anxiety reaction, and she 
now has an anxiety disorder.  Nevertheless, there is no 
competent evidence that she had a chronic anxiety disorder in 
service.  A chronic anxiety disorder was not diagnosed in 
service and on the separation examination, the psychiatric 
evaluation was normal.  The Board has reviewed the veteran's 
statement that her psychiatric disorder was aggravated in 
service; however, her statement is not competent medical 
evidence for purposes of well grounding this claim.

Also, there is no competent evidence that relates her current 
anxiety disorder to active service.  In fact, the recent 
medical evidence only reflects symptomatology of recent onset 
and does not relate her current disorder to service decades 
earlier.   

In addition, a hysterical personality was diagnosed in 
service, and on a discharge summary in 1996 it was noted 
under Axis II that the veteran had histrionic traits.  But, 
as previously noted, service connection for a personality 
disorder cannot be granted as a matter of law since there is 
no legal merit or entitlement under the law.

In short, there is no competent evidence to establish a 
relationship between the veteran's current anxiety disorder 
and service.  Therefore, the claim for entitlement to service 
connection for anxiety is not well grounded.

Analysis of the Claim for Service Connection for Depression

Service medical records reveal that in January 1962 the 
veteran complained of frequent episodes of depression over 
the past year, and she now has major depression.  
Nevertheless, there is no competent evidence that she had a 
chronic depressive disorder in service.  Depression was not 
diagnosed as a disorder in service.  On separation 
examination, the psychiatric evaluation was normal.  The 
Board has reviewed the veteran's statement that her 
psychiatric disorder was aggravated during service; however, 
her statement is not competent medical evidence for purposes 
of well grounding this claim.

There is no competent evidence that relates her current 
depressive disorder to active service.  The recent medical 
evidence only addresses her symptomatology in the 1990's and 
does not relate her current disorder to any incident in 
service, including her January 1962 complaint of depression. 

In summary, there is no competent evidence to establish a 
relationship between the veteran's current depressive 
disorder and service.  Therefore, the claim for entitlement 
to service connection for depression is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause her 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.

As for the veteran's representative's argument that there is 
a duty to assist for a claim that is not well grounded, there 
is no duty to assist the claimant under 38 U.S.C.A. § 5107 in 
developing the facts underlying his or her claim in the 
absence of a well-grounded claim.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Also, the Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions.  See 38 C.F.R. § 19.5.


ORDER

Service connection for ulcers is denied.

Service connection for anxiety is denied.

Service connection for depression is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

